United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1889
Issued: April 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 10, 2019 appellant filed a timely appeal from an April 16, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed since OWCP’s last merit decision, dated August 1, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 16, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the prior Board orders are incorporated herein by reference. The relevant facts are as follows.
On June 17, 2016 appellant, then a 53-year-old clerk (developmental), filed an
occupational disease claim (Form CA-2) alleging that she developed lower back pain and right leg
radiculitis due to the performance of critical federal job duties. She indicated that she first became
aware of her condition and its relationship to her federal employment on March 19, 2015.
Appellant resigned from the employing establishment effective May 17, 2015.
In support of her claim, appellant submitted medical evidence, including reports from
Jennifer L. Davis, a nurse practitioner, and Karen Wong, a certified physician assistant. In a
June 19, 2015 report, Ms. Wong discussed examination findings and provided assessments of
cough variant asthma and allergic rhinitis, cause unspecified.
Appellant also submitted an October 12, 2016 lumbar spine magnetic resonance imaging
(MRI) scan report by Dr. William Gonser, a Board-certified diagnostic radiologist. Dr. Gonser
provided an impression of broad-based disc herniation and hypertrophic facet changes greatest at
the L4-5 level causing left lateral recess stenosis and mild left foraminal stenosis.
OWCP, by decision dated November 2, 2016, denied appellant’s occupational disease
claim finding that she had not submitted a rationalized medical opinion from a physician
explaining how her diagnosed conditions were causally related to the accepted factors of her
federal employment. Consequently, OWCP concluded that the requirements had not been met to
establish an employment-related injury or medical condition.
On January 3, 2017 appellant requested reconsideration and submitted additional medical
evidence.
By decision dated March 14, 2017, OWCP modified the November 2, 2016 decision to
reflect that the denial of appellant’s claim was based on the finding that the factual component of
fact of injury had not been established. It noted that the evidence of record did not either discuss
factors of her federal employment or relate a diagnosed medical condition to her employment
factors.
On April 3, 2017 appellant again requested reconsideration. She submitted additional
medical and factual evidence in support of her reconsideration request.

3
Order Dismissing Appeal, Docket No. 17-1597 (issued November 16, 2017); Order Dismissing Appeal, Docket
No. 18-1811 (issued February 27, 2019).

2

OWCP, by decision dated June 20, 2017, denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a) finding that the request did not establish
that it had erroneously applied or interpreted a point of law, contain a relevant legal argument not
previously considered, or include relevant and pertinent new evidence.4
On January 2, 2018 appellant requested reconsideration before OWCP and continued to
submit factual and medical evidence.
By decision dated April 12, 2018, OWCP modified its March 14, 2017 decision, finding
that the factual component of fact of injury had been established. The claim remained denied,
however, because the medical evidence submitted was insufficient to establish a causal
relationship between appellant’s diagnosed conditions and the accepted factors of her federal
employment.
Appellant requested reconsideration on May 10, 2018 and submitted additional medical
evidence.
In an August 1, 2018 decision, OWCP denied modification of its April 12, 2018 decision.
It found that the medical evidence submitted was insufficient to establish causal relationship.
On September 27, 2018 appellant appealed to the Board.
OWCP subsequently received a November 13, 2018 report by Dr. Hany Nasr, a Boardcertified pain medicine specialist, who examined appellant and diagnosed lumbar radiculitis,
lumbar degenerative disc disease, lumbar facet arthropathy, and myofascial pain syndrome.
OWCP also received hospital emergency department discharge instructions dated
January 25 and April 7, 2018 signed by a physician assistant and registered nurses indicated that
appellant was evaluated for back pain and injury and leg pain/weakness. The discharge diagnoses
were viral respiratory illness with wheezing and right leg peripheral neuropathy.
In office clinic notes dated August 16 and September 25, 2018, Dr. Asma Tariq, a family
practitioner, provided diagnoses of hypertension, low back pain, history of blurry vision,
overweight, neuropathy, and fatigue.
Dr. Luke S. Bianco, a Board-certified ophthalmologist, noted in a September 25, 2018
report, that appellant was evaluated for diabetes. He found that she had no diabetic retinopathy in
either eye on a baseline retina examination.
By letter dated January 29, 2019, appellant advised the Board that she wished to withdraw
her appeal of the August 1, 2018 OWCP decision. On February 19, 2019 she requested
reconsideration before OWCP.
In support of her reconsideration request, appellant submitted additional reports and
hospital emergency department discharge instructions dated May 14, 2015 through April 11, 2018
4
On July 21, 2017 appellant appealed to the Board and, by order dated November 16, 2017, the Board dismissed
her appeal as she requested by letter dated September 24, 2017. Docket No. 17-1597, id.

3

signed by registered nurses and physician assistants. The discharge diagnoses again included right
leg peripheral neuropathy and viral upper respiratory illness. Additional discharge diagnoses
included type II diabetes mellitus with hyperosmolarity without nonketotic hyperglycemichyperosmolar coma, other schizophrenia, chronic pain syndrome, unspecified hyperlipidemia,
impaired fasting glucose, and spondylosis, site unspecified.
Appellant resubmitted Ms. Wong’s June 19, 2015 report. In addition, she submitted
Ms. Wong’s May 19, June 25, July 23, and September 8 and 28, 2015 reports which included
assessments of asthma, thoracic or lumbosacral neuritis or radiculitis, other and unspecified
hyperlipidemia, nonallopathic lesion of sacral region, hypertension, obesity, type II diabetes,
lumbago, and acquired spondylolisthesis.
Laboratory reports dated November 29, 2015 and January 25, 2018 provided test results.
In reports dated April 27 and May 22, 2017, and April 19, 2018, Dr. Tariq reexamined
appellant. He reiterated his diagnoses of low back pain and hypertension. Dr. Tariq also diagnosed
other chronic pain, abdominal pain, rash, sciatica associated with disorder of the lumbar spine,
mixed hyperlipidemia, and prediabetes. In discharge instructions, he indicated that appellant was
evaluated on September 16, 2018. The discharge diagnoses were bilateral leg pain and
paresthesias/numbness.
In a report dated February 1, 2018, Dr. Patrick Justiz, a Board certified family practitioner,
examined appellant and provided an assessment of unspecified acute upper respiratory infection.
Additional hospital emergency department discharge instructions were submitted. In
July 22, 2018 hospital emergency department discharge instructions, Dr. Angela F. Bell, a
physician specializing in emergency medicine, provided a discharge diagnosis of gastroesophageal
reflux. In discharge instructions dated October 2, 2018, Dr. Robert A. Castillo, a Board-certified
family practitioner, diagnosed a history of spinal stenosis and lower back pain. Dr. Mark A. Eller,
an emergency medicine specialist, in discharge instructions dated November 8, 2018, diagnosed
chronic right leg pain.
On January 3, 2019 Dr. Evelyn Mbanefo5 reported assessments of essential primary
hypertension and chronic pain syndrome.
By order issued on February 27, 2019,6 the Board dismissed appellant’s appeal of OWCP’s
August 1, 2018 decision as requested in her January 29, 2019 letter.
OWCP thereafter continued to receive medical evidence. In additional reports dated
January 29 and March 18, 2019, Dr. Nasr reiterated his prior assessments of lumbar radiculitis,
lumbar degenerative disc disease, lumbar facet arthropathy, and myofascial pain syndrome.
A September 8, 2015 lumbar spine x-ray, ordered by Dr. Kendall Wong, a diagnostic
radiologist, noted impressions of borderline disc space narrowing at the L4-5 level suggesting
5

The Board notes that Dr. Mbanefo’s professional qualifications are not contained in the case record.

6

Docket No. 18-1811, supra note 3.

4

discogenic disease; grade 1 spondylolisthesis of L4 on L5 presumably simply due to degenerative
change; minimal degenerative changes with maintenance of the vertebral alignment; and pelvic
calcifications felt most consistent with phleboliths.
In a March 22, 2018 lumbar spine MRI scan report, Dr. Michael Shin, a diagnostic
radiologist, provided an impression of degenerative disc disease at L4-5 with diffuse disc bulging
and severe bilateral facet hypertrophy resulting in mild central canal stenosis and bilateral neural
foraminal narrowing.
Appellant resubmitted Dr. Gonser’s October 12, 2016 lumbar spine MRI scan report.
Additionally, appellant submitted a discharge summary report dated November 2, 2015
signed by a physical therapist.
On April 9, 2019 appellant continued to request reconsideration of OWCP’s August 1,
2018 decision.
By decision dated April 16, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.8
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.9 If it chooses to grant reconsideration, it reopens

7
5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
8

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
9

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.

5

and reviews the case on its merits.10 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s timely April 9, 2019 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that she did not advance a relevant legal argument not previously considered by
OWCP. Consequently, appellant is not entitled to further review of the merits of her claim based
on either the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3). The Board
further finds that she did not submit relevant and pertinent new evidence not previously considered
by OWCP.
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of her reconsideration request under 20 C.F.R. § 10.606(b)(3). OWCP previously
denied her claim because the medical evidence of record did not contain a rationalized opinion
finding that her diagnosed conditions were causally related to the accepted employment factors.
In support of her reconsideration request, appellant submitted new reports dated April 27, 2017
through March 18, 2019 from Drs. Tariq, Nasr, Castillo, and Eller who diagnosed lumbar and
bilateral leg conditions. None of these physicians, however, provided a medical opinion as to
whether appellant’s diagnosed conditions were causally related to the accepted employment
factors. The Board has held that the submission of evidence or argument which does not address
the particular issue involved does not constitute a basis for reopening a case.12
Likewise, the reports dated February 1, July 22, and September 25, 2018, and January 3,
2019 of Drs. Bell, Justiz, Bianco, and Mbanefo are new, but do not contain an opinion on the
causal relationship between appellant’s gastroesophageal reflux, upper respiratory infection,
hypertension, and chronic pain syndrome, and the accepted employment factors. Thus, the Board
finds that this evidence is insufficient to warrant a merit review of the claim.13
Additionally, while appellant submitted new diagnostic reports dated September 8, 2015
and March 22, 2018 from Dr. Wong and Dr. Shin and laboratory reports dated November 29, 2015
and January 25, 2018, the Board has explained that diagnostic studies, standing alone, lack
probative value as they do not address whether appellant’s employment duties caused a diagnosed
10

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); see B.S., Docket No. 20-0761 (issued January 29, 2021); E.R., Docket No. 09-1655 (issued
March 18, 2010).
12

Y.L., Docket No. 20-1025 (issued November 25, 2020); E.W., Docket No. 19-1393 (issued January 29, 2020);
R.R., Docket No. 18-1562 (issued February 22, 2019); K.B., Docket No. 18-1392 (issued January 15, 2019).
13

Id.

6

condition.14 These reports are therefore irrelevant and do not constitute a basis for reopening the
claim as they do not address the particular issue involved.15
Reports dated May 14, 2015 through April 11, 2018 from physician assistants, registered
nurses, and a physical therapist were also submitted. The Board finds that submission of these
reports did not require reopening appellant’s case for merit review because they have no probative
value on the underlying issue on reconsideration. These reports do not constitute competent
medical evidence because physician assistants, registered nurses, and physical therapists are not
considered physicians as defined under FECA.16 Therefore, this evidence is not relevant and is
insufficient to require a merit review.17
Appellant resubmitted Dr. Gonser’s October 12, 2016 lumbar spine MRI scan report. The
Board has held that evidence that repeats or duplicates evidence already in the case record, has no
evidentiary value, and does not constitute a basis for reopening a case.18 As appellant did not
provide relevant and pertinent evidence, she is not entitled to a merit review based on the third
requirement under 20 C.F.R. § 10.606(b)(3).19
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.20
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

14

See Y.H., Docket No. 18-1618 (issued January 21, 2020); S.D., Docket No. 18-1734 (issued March 12, 2019).

15

Supra note 12.

Section 8101(2) of FECA provides that a physician “includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.” 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also supra note 9 at Chapter 2.805.3a(1)
(January 2013); D.C., Docket No. 19-0354 (issued May 27, 2020) (physician assistants are not physicians under
FECA); D.S., Docket No. 19-1657 (July 20, 2020) (registered nurses are not considered physicians under FECA);
D.S., Docket No. 18-0353 (issued February 18, 2020) (physical therapists are not considered physicians under FECA);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA).
16

17

Id.

18

J.V., Docket No. 19-0990 (issued August 26, 2020); D.M., Docket No. 18-1003 (issued July 16, 2020); L.C.,
Docket No. 19-0503 (issued February 7, 2020); A.A., Docket No. 18-0031 (issued April 5, 2018).
19

Supra note 9.

20

D.G., Docket No. 19-1348 (issued December 2, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

